Oo fo NN DWN A Ee BD NY me

tN i) ho th i) Kh ht — — — — — — — oy ~ hoes
an un > le No —_ S oO co ~] ON tA > we bho _ SC

 

tie
“wl

ta
Go

 

Case 5:20-cv-07238-SVK Document1 Filed = ae Page 1 of 7

IL ED
OCT 15 2020

 

CLene ds Distaey Go URT
NORTHE si
Your Name: Alejandro Evaristo Perez AN BI EAN JOSE. CALIFORNIA

Address: 9233 Westheimer #136, Houston, Texas 77063 +r

Phone Number: 214-762-0075 4. 2

 

 

Fax Number:
E-mail Address; alejandro.evaristo.perez@gmail.com “fee 5 py A

 

 

Pro Se Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Gang 07238"

 

 

 

 

 

 

 

 

 

 

 

 

Alejandro Evaristo Perez ,
COMPLAINT
Plaintiff,
VS.
LinkedIn Corporation
DEMAND FOR JURY TRIAL
Yes [| No
Defendant.
PARTIES
1. Plaintiff. [Write your name, address, and phone number. Add a page for additional
plaintiffs. ]
Name: Alejandro E. Perez
Address: 9233 Westheimer #136, Houston, Texas 77063
Telephone: 214-762-0075
“+ COMPLAINT

PAGE! OF 7_ junc TEMPLATE Rev. 052017]

 
Oo 6S& YN DBO WA FF WG BY =

Nw No NY NO BN NO KO NDR wm mt lee
aoa 4S DBD A F&F WD HY = © © CO NHN HH WH F&F W NH —&§ C

 

 

Case 5:20-cv-07238-SVK Document 1 Filed 10/15/20 Page 2 of 7

2. Defendants. [Write each defendant’s full name, address, and phone number.]

Defendant 1:

Name: LinkedIn Corporation

Address: 1000 W Maude Ave, Sunnyvale, Santa Clara County, CA, 94085
650-687-3600

 

 

Telephone:

 

Defendant 2:
Name:

Address:

 

 

Telephone:

 

Defendant 3:
Name:

Address:

 

 

Telephone:

 

JURISDICTION

[Usually only two types of cases can be filed in federal court, cases involving “federal questions”
and cases involving “diversity of citizenship.” Check at least one box.]

3. My case belongs in federal court

under federal question jurisdiction because it is involves a federal law or right.

 

[Which federal law or right is involved?
Code of Civil Procedure — Section 425.16 California’s Anti-SLAPP Law

 

 

[| under diversity jurisdiction because none of the plaintiffs live in the same state as any of the

defendants and the amount of damages is more than $75,000.

COMPLAINT
PAGE 2_ OF 7 _/yDC TEMPLATE ~ Rev. 05/2017]

 
Oo C©8 ~TI A WN F&F WY HN

tn wm PN — pet pk —
BNSRRRRBRBERBR Ge WRAEBH Z|)

 

 

Case 5:20-cv-07238-SVK Document 1 Filed 10/15/20 Page 3 of 7

VENUE

[The counties in this District are: Alameda, Contra Costa, Del Norte, Humboldt, Lake, Marin,
Mendocino, Monterey, Napa, San Benito, Santa Clara, Santa Cruz, San Francisco, San Mateo, or
Sonoma. [fone of the venue options below applies to your case, this District Court is the correct
place to file your lawsuit. Check the box for each venue option that applies.}
4, Venue is appropriate in this Court because:

a substantial part of the events I am suing about happened in this district.

[| a substantial part of the property I am suing about is located in this district.

[| Tam suing the U.S. government, federal agency, or federal official in his or her

official capacity and I live in this district.

at least one defendant is located in this District and any other defendants are

located in California.

INTRADISTRICT ASSIGNMENT

[This District has three divisions: (1) San Francisco/Oakland (2) San Jose; and (3) Eureka, First
write in the county in which the events you are suing about happened, and then match it to the
correct division. The San Francisco/Oakland division covers Alameda, Contra Costa, Marin, Napa,
San Francisco, San Mateo, and Sonoma counties. The San Jose division covers Monterey, San
Benito, Santa Clara, Santa Cruz counties. The Eureka division covers Del Norte, Humboldt, Lake,
Mendocino counties, only if all parties consent to a magistrate judge.}

5. Because this lawsuit arose in County, it should be

 

assigned to the Division of this Court.

STATEMENT OF FACTS

[Write a short and simple description of the facts of your case. Include basic details such as where
the events happened, when things happened and who was involved. Put each fact into a separate,
numbered paragraph, starting with paragraph number 6. Use more pages as needed. ]

6 On May of 2020, the Defendant violated Anti-SLAPP laws by censoring and

destroying the Plaintiffs LinkedIn account when the Plaintiff exercised his right of Preferred

 

 

Political Free Speech on a public issue and/or public interest to his 7,000 consenting associations

 

in the United States.

 

 

COMPLAINT
PAGE 3 OF 7 _ {UDC TEMPLATE - Rev. 05/2017]

 
eo 6o© ~S4 DW A FP WW DP ~—

nN WN NY NH WwW NH NN NHN LH peepee
oa ah kD hb = S&F 6G we UAW KR DO NHN FB |Y

Case 5:20-cv-07238-SVK Document 1 Filed 10/15/20 Page 4 of 7

7 The Plaintiff's Preferred Political Free Speech are warnings about the

 

“Clear and Present Danger” (a public issue and/or public interest) regarding the Chinese

 

Communist Party’s "Unrestricted Warfare" Multi Domain Doctrine to the Plaintiff's

 

7,000 consenting contacts, who included US General Robert Spalding, US General Stanley

 

McChrystal, US Senator Mark Warner, Dr. Julia Badger (NASA), and NATO General Van Roosen.

 

8 Prior to the violation of Anti-SLAPP laws, the Plaintiff generated a LinkedIn

 

Profile inside the Defendant's global social media forum operating in US soil where the

 

Plaintiff started with blank profile and 0 consenting contacts. Over the years, the Plaintiff grew his

 

personal profile from 0 to over 7,000 consenting associations with his own efforts, own time,

 

own dedication, own skill, and, at times, paid advertising.

 

9 _ The Plaintiff was a paying customer until the Defendant provided the opportunity to
become a LinkedIn PREMIUM member at free of cost due to his status as an Honorable US War

 

 

Veteran. The Plaintiff has also paid for advertising in the Defendant's social media platform, where

 

 

 

the Plaintiff operated and exercised his Freedom of Speech and Petition until the incident where the

 

Defendant disconnect the services to the Plaintiff's public forum on behalf of the CCP.

 

10 ; Because of the Defendant violated Anti-SLAPP Laws, the Plaintiff cannot access

 

nor exercise his right of Free Speech nor exercise his right to petition with his 7,000 consenting

 

associations on LinkedIn for information, job opportunities, references, public issues, public

 

interest, and/or feedback. Consenting associations include US government leaders and

 

US military leaders who operate their messages, campaigns, and/or engagement in the forum.

 

11 From 22 June 2020 to 09 October 2020, the Plaintiff filed a complaint

 

with the Southern District Court of Texas. There, the Honorable Judge Nancy F. Atlas reviewed

 

the case and motions. She approved a "Dismissed without Prejudice" order and a “Motion to

 

Transfer" order to the Northern District of California, San Jose Division. The original court case

 

was Perez v. Linkedin Corporation 4:20-cv-02188. The Plaintiff is refiling against Defendant.

 

H
i

COMPLAINT
PAGE 4 OF 7 (UDC TEMPLATE - Rev. 05/2017]

 
Oo So ND DA F&F WD NHN ~&

we NO NHN NY WY WHO FH NH WO fom tenho pum tek eh pemh ma
ota Ak ek UunNDlUlUCUDRlUGCOUlUcOUCCUONUGDMURMUGDWUNCUcCUCS

 

 

Case 5:20-cv-07238-SVK Document 1 Filed 10/15/20 Page 5 of 7

 

CLAIMS
First Claim
(Name the law or right violated: Code of Civil Procedure — Section 425.16 (e)(3) )
(Name the defendants who violated it: LinkedIn Corporation )

 

[Explain briefly here what the law is, what each defendant did to violate it, and how you were

harmed. You do not need to make legal arguments. You can refer back to your statement of facts.}
12 _ The Plaintiff made written statements in a place open to his public forum

 

in connection with an issue of public interest. The Defendant penalized the Plaintiff and removed

 

the Plaintiff from the Plaintiff's 7,000 consenting associations. The Plaintiff cannot longer post

 

written statements in a place open in his public forum in connection with an issue of public interest.

 

13 The Plaintiff's Preferred Political Free Speech are warnings about the

 

“Clear and Present Danger” (a public issue and/or public interest) regarding the Chinese

 

Communist Party’s "Unrestricted Warfare" Multi Domain Doctrine to the Plaintiff's

 

7,000 consenting contacts, which included high profile leaders.

 

14‘ The Plaintiff still cannot access, cannot conduct in furtherance, nor exercise his

 

right to Free Speech or Petition with his 7,000 consenting associations on his LinkedIn public

 

forum for information, job opportunities, references, public issues, public interest, and/or feedback

 

due to the Defendant's negative legal actions of censorship and disassociation.

 

15 The Plaintiff's 7,000 consenting associations include US government leaders and

 

US military leaders who operate their messages, campaigns, and/or engagement in the forum

 

where topics of public interest and/or public issues are exchanged. The Plaintiff cannot make those

 

exchanges of public interest and/or public issues due to the Defedant's negative legal actions.

 

 

 

 

 

“

COMPLAINT
PAGE 5 OF 7 [JDC TEMPLATE — 05/17}

 
Case 5:20-cv-07238-SVK Document 1 Filed 10/15/20 Page 6 of 7

 

 

i Second Claim
(Name the law or right violated: Code of Civil Procedure — Section 425.16 (e)(4) )
(Name the defendants who violated it; LinkedIn Corporation )

 

16 The Plaintiff still cannot access, cannot conduct in furtherance, nor exercise his

 

his right to Free Speech or Petition with his 7,000 consenting associations on his LinkedIn public

 

forum for information, job opportunities, references, public issues, public interest, and/or feedback

 

due to the Defendant's negative legal actions of censorship and disassociation.

17 On the 4th of October 2020, the Plaintiff petitioned for the

"REJECT THE CHINESE COMMUNIST PARTY" on his Facebook public forum, but the Plaintiff

 

 

oe Pe Ss DH NM BR WY LO

 

ig }| Cannot access nor exercise his right to petition with his 7,000 consenting associations in his

11 || Linkedin public forum, which include US Army TRADOC, Army Future Command, and DARPA.

 

 

12 18 The Plaintiff's 7,000 consenting associations include US government leaders and

 

13 {| US military leaders who operate their messages, Campaigns, and/or engagement in the forum

 

14 || Where topics of public interest and/or public issues are exchanged. The Plaintiff cannot make those

 

15 || exchanges of public interest and/or public issues due to the Defedant's negative legal actions.

 

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

COMPLAINT
PAGE 6 OF 7 [SDC TEMPLATE ~ 05/17]

a eeeenessesseneee penne

 

 

 
tJ

Los

Oo FP SN Ww hk

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 5:20-cv-07238-SVK Document 1 Filed 10/15/20 Page 7 of 7

DEMAND FOR RELIEF
[State what you want the Court to do. Depending on your claims, you may ask the Court to award
YOu money or order the defendant to do something or stop doing something. If you are asking for
money, you can say how much you are asking for and why you should get that amount, or describe
the different kinds of harm caused by the defendant]

19 _ The Plaintiff finds the Defendant's conduct to be unethical, unpatriotic, in

 

"Bad Faith", and unnecessary. The Plaintiff has tried to settle with Defendant many times, but

 

the Defendant perfers such immoral behavior and to waste everyone's time in a civic matter.

in Perez v. Linkedin Corporation 4:20-cv-02188, the Defendant did everything possible to

 

 

avoid settling with the Plaintiff and avoid doing what is right.

 

For those reasons, the Plaintiff wants 3 reliefs from the Defendant.

 

 

First, the Plaintiff wants his Linkedin account restored with all 7,000 Consenting Connections.

 

Second, Plaintiff wants $1,000,000,000 of relief as punitive damages, risks due, and buying support.

 

 

 

The Plaintiff needs to create awareness and buy support to safeguard the Plaintiff's existance.
Third, the Plaintiff wants the Defendant to update the User Agreement to a higher standard.

 

 

DEMAND FOR JURY TRIAL
[Check this box if you want your case to be decided by a jury, instead of a judge, if allowed |
[| Plaintiff demands a jury trial on all issues.

Respectfully submitted,
Date: 12 OCT 2020 Sign Name: GEE
L.

Print Name: Alejgddro EGatisto Perez

aw

 

COMPLAINT
PAGE 7 OF 7 ppc TeMPLare-05/1 7]

Y

 

 
